  Case: 3:07-cr-00092-TMR Doc #: 226 Filed: 06/04/20 Page: 1 of 1 PAGEID #: 737




                        IN UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO
                         WESTERN DIVISION AT DAYTON

 UNITED STATES OF AMERICA                     :


                vs                            :                 Case No. 3:07-cr-92-04


 LEVI KENNETH SMITH IV
                                              :




      ORDER WITHDRAWING PETITION AND TERMINATING DEFENDANT
                    FROM SUPERVISED RELEASE




The above named defendant was placed on Supervised Release on February 17, 2017, for a period

of five (5) years. On July 29, 2019, an amended petition for revocation was filed by the U.S.

Probation Office. The petition is hereby withdrawn, and it is hereby ordered the defendant be

terminated on Supervised Release as to this case matter only.



Dated this 4th day of June, 2020


                                     s/Thomas M. Rose

                                      The Honorable Thomas M. Rose
                                      United States District Judge
